Title: From John Adams to John Langdon, 27 February 1812
From: Adams, John
To: Langdon, John



Dear Sir
Quincy Feb. 27th. 1812

Though I have read with regret, the Account of your declining a reelection as Governor of New Hampshire; I am not Surprised at it, nor can you be censured for it. Men who have run So long a Career in public Life as yours ought to be permitted to retire, when their deliberate Judgments require it, Not that it is wise in a Nation to discard or neglect Men on Account of their Age. I have been long of this opinion. So much So, that in 1797 and 1798, My own Judgment was, that the most prudent Thing I could do, would be to call for the List of the old Officers in the Revolutionary Army and nominate every one of them in the Rank he held at the End of the Revolutionary War. They might have declined if they chose.
I have wished that it might have happened that We should meet once more: but this can be of no great Consequence to either of Us or to any others, I wish and pray tranquil Repose and Euthanasia both for my Self and for You.
There is one Expression in your Letter of Decem. 6. 1800, which I wish to review, before We depart; You Speak of “Small Shades of difference in our Politicks.”
Now I know of no difference or Shades of difference in our Politicks, from 1775 when You came first into Congress to this year 1812: excepting Sometimes respecting Men to be elected or appointed to Office. I will now State candidly all I can recollect or ever could recollect of the Conversation that was alluded to by yourself and Mr John Taylor of Virginia.
A President is imprisoned; he is shackled; he is gagged; he can not say a Word in Print in his own defence: if he does the Cry instantly resounds through the World, “That he is ambitious that he is avaricious, that he is Seeking Popularity; that his Principles are mean and Selfish; that his motives are his own Glory &c and Lust of Power, &c.
I was always at my Post at the hour of Adjournment of the Senate. You was the most punctual of the Senators, and John Taylor met Us oftener at the hour than any other Member. Taylor was an eternal Talker. The greatest Talker I ever knew, excepting King George the third: and he had much more Ardor, fire and fluency than his Majesty. We were all frank and Social enough. Taylors perpetual Topick was the French Revolution. There was no End of his Enthusiastic Admiration of the French Revolution; nor of his Panegyricks of the principal Characters, then predominating. His Eulogiums upon Robespierre were without Bounds, excepting when he recollected Barrere. He wished to make these Characters his Models, Upon the whole he Scarcely knew which to prefer: but he rather thought Barrere the most worthy of Imitation, as having more Information Talent and Taste. I pitied Mr Taylor, whom I saw to be a young Man of considerable Intellect a great deal of Spirit, and warm Enthusiasm but perfectly ignorant of the Men he admired and the Circumstances in which they Acted, and the Nation they were employed in destroying. I disputed however but little with Mr Taylor about the Men.
But he admired almost To Adoration the Constitution under which Robespierre and Barrere then acted.—Here I ventured to put in a Word now and then. I Said that Constitution cannot last. It cannot hold France together. “Why! what Alteration is necessary”? Said Tailor. A more permanent Executive and Senate will be indispensable. Said I, “What hereditary.” Hereditary, or at least for Life, Said I—“I do not believe it said Tailor. Nor I neither said Langdon.” I replied Gentlemen you and I too Shall live to See you alter, and acknowledge the Alteration of your Opinions. “What” said Taylor, with a quickness and vivacity which convinced me that he was upon the Catch “and our own Constitution too” I was piqued at this Insolence, this Sophistry, this Jesuitism and answered him, “Yes” and turned upon my heel and went away. He and Tench Cox laid their heads together to publish to the World, that I had declared my opinion for an Hereditary Executive and Senate in the United States. Than which nothing was farther from the Truth. When I Said “Yes” I meant only that he would alter his opinions of our Constitution, to which he was then Supposed to be hostile; at least it was believed that he was very uneasy under it, and discontented with it.
Had I known When you were in Boston, I should either have called upon you, or at least Sent a request to See you at Quincy. But that Opportunity having been lost; it is not very probable another will occur. With the best Wishes for every Felicity to you and yours, I remain, your / Friend and Servant
John Adams